DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-11 and 15-18 in the reply filed on 2/15/2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the flange" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is also rejected under 35 USC 112(b) due to being dependent from claim 10.

Claim 18 recites the limitation "the attachment shaft" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claims 2-11 ultimately depend, recites “An adjustable sprinkler housing” while claims 2-11 all recite the same preamble of “The adjustable sprinkler of claim…” which would seemingly direct the dependent claims to a separate invention entirely.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Polen (US Pat No 10,293,359 B1) in view of Oberdorfer (US Pat No 6,178,993 B1).
Re claim 1, Polen shows an adjustable sprinkler housing (Figs. 5-9) comprising:
a first housing (205) having a plurality of notches (240) arranged longitudinally along the first housing;
a second housing (230) having at least one tab (236), the tab having a longitudinally extending finger that flexes (237); and
wherein the at least one tab (236) engages at least one of the plurality of notches (240) to secure the first (205) and second (230) housings against movement relative to one another and the at least one tab (236) flexes (237) to disengage from the at least one of 
Polen does not teach a living hinge.
However, Oberdorfer shows a living hinge (Fig. 9, 25a).
The substitution of one known element (living hinge as shown in Oberdorfer) for another (springs as shown in Polen) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the living hinge shown in Oberdorfer would have yielded predictable results, namely, bias force on the tabs in Polen to movably mount the tabs.
Re claim 2, Polen as modified by Oberdorfer shows a lock insert (Polen - Fig. 9, 257) being insertable into the one of the first and second (Polen - 230) housings to hold the at least one tab (Polen - 236) in the at least one of the plurality of notches (Polen - 240).
Re claim 3, Polen as modified by Oberdorfer shows the lock insert (Polen – Fig. 9, 257) is insertable into the second housing (Polen – 230) and seats against the finger of the at least one tab (Polen – 236).
Re claim 4, Polen as modified by Oberdorfer shows the lock insert (Polen – Fig. 9, 257) is a ring.
Re claim 5, Polen as modified by Oberdorfer shows the lock insert (Polen – Fig. 9, 257) includes a stop (Polen – 287) that limits insertion into one of the first and second (Polen – 230) housings.
Re claim 6, Polen as modified by Oberdorfer shows the at least one tab (Polen – Fig. 5, 236) includes a top surface that extends radially outward and downstream.
Re claim 7, Polen as modified by Oberdorfer shows at least one of the plurality of notches (Polen – Fig. 8, 240) angles radially outward and downstream to receive the at least one tab.
Re claim 8, Polen as modified by Oberdorfer shows the second housing (Polen – Fig. 5, 230) includes a radially extending flange (Polen – 275).

Re claim 10, Polen as modified by Oberdorfer shows the flange defines a hole (Polen – Fig. 7, 238).
Re claim 11, Polen as modified by Oberdorfer shows the second housing (Polen – Fig. 5, 230) includes a passage (Polen – 231) aligned with the hole (Polen – 238).
Re claim 15, Polen shows a method for raising at least a portion of a sprinkler (Figs. 5-9) comprising: providing a sprinkler with a first housing (205) having a plurality of notches (240) arranged longitudinally along the first housing, a second housing (230) having at least one tab (236), the tab having a longitudinally extending finger that flexes (237), and wherein the at least one tab (236) engages at least one of the plurality of notches (240) to secure the first (205) and second (230) housings against movement relative to one another;
moving one of the first (205) and second (230) housings such that the at least one tab (236) moves to disengage from the at least one of the plurality of notches (240); and
reseating the at least one tab (236) in another of the at least one of the plurality of notches (240).
Polen does not teach a living hinge.
However, Oberdorfer shows a living hinge (Fig. 9, 25a).
The substitution of one known element (living hinge as shown in Oberdorfer) for another (springs as shown in Polen) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the living hinge shown in Oberdorfer would have yielded predictable results, namely, bias force on the tabs in Polen to movably mount the tabs.

Re claim 17, Polen as modified by Oberdorfer disclose a tool (Polen – col. 11, lines 51-55) having a base to be set at ground level (with the sprinkler installed, a portion of the tool would be at ground level once inserted), a lever (conventional pliers include a lever) pivotally connected to the base, the lever having a first end (inserted portion) to be moved to raise at least a portion of a sprinkler and second end opposite the first end, and an attachment shaft (conventional pliers include a shaft connected to a lever) attached to the second end of the base to attach to at least a portion of a sprinkler, attaching the attachment shaft to at least one of the first and second (Polen – 230 via 257) housings, and activating the lever to move at least one of the first and second housings relative to the other.
Re claim 18, Polen as modified by Oberdorfer disclose detaching the attachment shaft (Polen - conventional pliers include a shaft connected to a lever) from the at least one of the first and second housings. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752